Citation Nr: 9903268	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of a 
contusion of the left forearm and wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1993 
to May 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1997 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for residuals of a contusion of the left 
forearm and wrist.  An NOD was filed that same month, and an 
SOC issued in October 1997.  The veteran filed a substantive 
appeal in November 1997.  In August 1998, the veteran 
testified before the undersigned during a Travel Board 
hearing at the VARO in Hartford.  



FINDINGS OF FACT

1.  The veteran sustained a contusion of the left (minor) 
forearm and wrist due to blunt trauma in service during sea 
duty, when the main steadying line attached to a lowering 
boat snapped and he was struck by the line and/or an attached 
wooden anchoring device.

2.  Postservice VA examination revealed essentially normal 
objective findings pertaining to the left forearm and wrist, 
with the examiner reporting that the veteran experienced 
fatigability and aching on prolonged use.  The veteran has 
testified that he still experiences pain in the left forearm 
when pressure is placed on it, and when lifting heavy 
objects.

3.  There is an approximate balance of positive and negative 
evidence in the evidence of record as to whether the veteran 
has residual disability from the injury to his left wrist and 
forearm in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that he has residual disability of his left wrist 
and forearm which was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in June 1997, the 
veteran filed a claim of entitlement to service connection 
for a "left arm injury."  As supporting evidence of his 
claimed disability, the veteran submitted personal copies of 
his service medical records.  A treatment record, dated June 
2, 1996, from the USS McInerney (FFG-8), noted that the 
veteran had been hit and suffered trauma to his left forearm 
when a line broke and snapped back.  On examination, the left 
forearm was noted to have moderate edema and ecchymosis.  The 
treatment plan called for ice and an air splint, and the 
veteran was transported to the German ship Bremen for an X-
ray.

A treatment record from the other vessel, the Bremen, also 
dated June 2, 1996, reported that an X-ray revealed no 
evidence of fracture of the veteran's forearm or wrist.  A 
subsequent treatment record from the U.S. Naval Hospital at 
Roosevelt Roads in Puerto Rico, dated June 6, 1996, noted the 
veteran's complaints of pain and swelling in the muscles of 
his left forearm.  On examination, there was evidence of deep 
ecchymosis and tenderness to pressure in the area of the 
wrist extensor muscles.  The veteran's elbow bones were 
reported as nontender, and there was a full range of motion 
with minimal discomfort of the forearm/wrist.  It was further 
noted that an X-ray of the veteran's forearm and elbow 
revealed no evidence of fracture.  The treatment plan called 
for continued use of Motrin, and also the use of a sling.  

In July 1997, the veteran was medically examined for VA 
purposes.  He reported suffering trauma to his left forearm 
without incurring a fracture, but noted that his arm had 
become extremely swollen and turned black and blue.  The 
veteran stated that his left arm had been placed in a hard-
cast splint, from the mid-fingers to the elbow, for 
approximately four weeks, and that he later underwent 
physical therapy in Mayport, Florida for two weeks.  In 
addition, the veteran stated that he was currently 
experiencing pain in the back of his forearm, and that he 
could not hold anything greater than 25 pounds for more than 
five minutes or his arm would fatigue and cramp up.  
Furthermore, the veteran denied any numbness or tingling in 
his left forearm/wrist, and he indicated that when driving 
long distances his arm would ache.  He also stated that he 
took no medication for any of the symptoms described, and had 
had no hospitalizations or treatment for his left 
forearm/wrist since separating from service.  

On further examination, the veteran was noted to have full 
range of motion in all his joints.  He was able to supinate 
his left forearm to 85 degrees, and pronate to 90 degrees.  
There was no swelling or incoordination of the left forearm, 
and it was reported as appearing normal.  The strength in the 
veteran's left wrist was noted as being slightly less than 
that of his right, 4/5 as compared to 5/5, with wrist flexion 
reported as 80 degrees and wrist extension as 90 degrees.  
Neurological testing revealed no numbness or tingling, and 
deep tendon reflexes were equal and active.  The examiner's 
diagnosis was severe contusion and ecchymosis of the left 
forearm and wrist, with fatigability and aching on prolonged 
use.  An associated X-ray revealed a normal bone density and 
no evidence of fracture.  

Later that month, in July 1997, the RO contacted the USS 
McInerney in an attempt to locate the veteran's service 
medical records.  The RO was informed that the records had 
been sent to the National Personnel Records Center in St. 
Louis.

In a September 1997 rating action, the RO denied the 
veteran's claim of service connection for a contusion of the 
left (minor) forearm/wrist.  The RO, in its decision, noted 
that service medical records had been unavailable for review, 
and that efforts to obtain the records from all potential 
sources had been unsuccessful.  Thereafter, in November 1997, 
the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals), in which he reported that he still 
experienced pain in his left arm in certain situations.  

In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  
Having not appointed an attorney or veterans service 
organization representative to speak on his behalf, he was 
assisted by a Veterans Benefits Counselor (VBC) employed by 
the RO.  The Board notes that the VBC's preparation and 
advocacy on behalf of the veteran were excellent.  Under 
questioning, the veteran reported that his injury had 
occurred while he was serving as the bow hookman in a small 
boat which was being lowered from his ship.  A wooden 
apparatus, attached to a supporting line, had struck him in 
the forearm when the supporting line snapped.  With regard to 
his treatment, he stated that he was placed in a hard-plaster 
cast for four weeks, and later underwent physical therapy for 
three weeks, but stopped treatment because of his impending 
separation from active service.

As to postservice symptoms, the veteran testified that he 
still experienced pain between the bone and muscle in the 
forearm itself when he put pressure on it, and particularly 
when he attempted to grip objects.  He noted, in particular, 
that he had problems lifting heavy boxes at work, and that he 
could no longer water ski because he found it difficult to 
hold the tow line.  His advocate, the VBC, contended the 
veteran has made a reasonable claim for a service-connected 
disability "to some degree, zero, 10, 20, whatever the 
schedular evaluation calls for . . . ."  In addition, the 
veteran testified that he had been unable to seek medical 
treatment for his left forearm, because of the difficulty 
getting time off from work.  He also reported taking Advil 
two to four times a week for pain.



II.  Analysis

The veteran essentially contends that a contusion of the left 
(minor) forearm/wrist, suffered while on active service, 
remains painful and restricts his ability to hold objects.  
Therefore, the veteran believes his claimed disorder warrants 
disability compensation.  

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals, which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

After a review of the evidence of record, the Board notes 
that the question of whether the veteran's claim of service 
connection for a contusion of the left (minor) forearm/wrist 
is well grounded is a close one.  We note that the trauma 
suffered by the veteran to his left forearm/wrist while on 
active service is not in dispute.  The medical records 
submitted substantiate the occurrence of the injury.  Within 
two months of separation from active duty, upon VA 
examination in July 1997, the examiner reported no objective 
medical evidence of current disability, but did diagnose the 
veteran with "severe contusion and ecchymosis of the left 
forearm and wrist, with fatigability and aching on prolonged 
use," based upon the veteran's medical history and his 
current complaints.  That examination report's objective 
findings, however, did not otherwise indicate that the 
veteran was physically limited or suffering from a 
disability.  Examination of the veteran's left forearm/wrist 
revealed a full range of motion, with no swelling or 
incoordination.  An associated X-ray was also negative for 
evidence of fracture.  The examiner noted that the veteran's 
forearm/wrist was normal.

Obviously, the VA examiner was not stating, in her diagnosis, 
that the veteran currently had a severe contusion and 
ecchymosis of the forearm; she was simply reporting the 
history of injury.  Just as obviously, however, the 
examiner's report of fatigability and aching on prolonged use 
reflected the veteran's current complaints, since all 
objective tests and observations were negative.  The Board 
has carefully considered the applicability of the regulatory 
provisions of 38 C.F.R. § 3.303(b), as to the requirement of 
a showing of continuity of symptoms after separation from 
service in order to support a claim for service connection.  
Despite the fact that the veteran has not sought or received 
treatment for his claimed disability since service, the Court 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
See Savage v. Gober, 10 Vet.App. 488, 496 (1997).  Moreover, 
the veteran left active service less than two years ago, he 
filed his claim one month after separation, and he has been 
consistent in his assertions of residual pain, including his 
testimony, under oath, at the hearing.

The Board notes, in addition, that the veteran's service 
medical records, besides those personal copies held and 
submitted by the veteran, were not available for review in 
deciding his appeal.  The veteran has testified that he 
received physical therapy treatment for his left 
forearm/wrist for three weeks in Mayport, Florida, and was 
forced to stop because he was soon to be separated from 
active service.  Otherwise, the veteran has not reported that 
his service medical records contain any other significant 
evidence relating to his claim.  We have no reason to doubt 
the veteran's contention that he received physical therapy 
treatment in service.  However, with or without documentation 
of such treatment, our holding in the present case would not 
change, since the issue before us is current disability.  
Thus, we do not find the veteran has been prejudiced by our 
deciding his appeal based on the available medical evidence, 
nor is a remand to attempt to locate the remainder of the 
veteran's service medical records deemed warranted at this 
time.  

In view of the foregoing discussion, the Board finds that 
this claim is well grounded.  Furthermore, as to the merits 
of service connection, the Board finds that, based upon the 
available documentary record and the veteran's testimony, the 
evidence is in relative equipoise as to the question of 
whether the veteran suffers from current disability resulting 
from his injury to the left forearm/wrist in service.  
Accordingly, where the evidence is evenly balanced, we 
resolve reasonable doubt in favor of the veteran and grant 
service connection for the residuals of a contusion of the 
left forearm and wrist.  We do not, of course, express any 
opinion as to the appropriate disability rating to be 
assigned. 


ORDER

Entitlement to service connection for residuals of a 
contusion of the left forearm and wrist is granted.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a contusion of the left (minor) 
forearm/wrist is well grounded.  




INTRODUCTION

The veteran had active military service from September 1993 
to May 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1997 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for residuals of a contusion of the left 
(minor) forearm and wrist.  An NOD was filed that same month, 
and an SOC issued in October 1997.  The veteran filed a 
substantive appeal in November 1997.  In August 1998, the 
veteran testified before the undersigned during a Travel 
Board hearing at the VARO in Hartford.  



FINDINGS OF FACT

The veteran's assertion that he has disabling residuals of a 
contusion of the left (minor) forearm and wrist, which he 
sustained in service, is not supported by evidence that would 
render the claim of service connection for that disability 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for residuals of a contusion of the left 
(minor) forearm and wrist.  38 U.S.C.A. § 5107(a) (West1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in June 1997, the 
veteran filed a claim of entitlement to service connection 
for a "left arm injury."  As supporting evidence of his 
claimed disability, the veteran submitted personal copies of 
his service medical records.  A treatment record, dated June 
2, 1996, from the USS McInerney (FFG-8), noted that the 
veteran had been hit and suffered trauma to his left forearm 
when a line broke and snapped back.  On examination, the left 
forearm was noted to have moderate edema and ecchymosis.  The 
treatment plan called for ice and an air splint, and the 
veteran was transported to the German ship Bremen for an X-
ray.

A treatment record from the other vessel, the Bremen, also 
dated June 2, 1996, reported that an X-ray revealed no 
evidence of fracture of the veteran's forearm or wrist.  A 
subsequent treatment record from the U.S. Naval Hospital at 
Roosevelt Roads in Puerto Rico, dated June 6, 1996, noted the 
veteran's complaints of pain and swelling in the muscles of 
his left forearm.  On examination, there was evidence of deep 
ecchymosis and "TTP" in the area of the wrist extensor 
muscles.  The veteran's elbow bones were reported as 
nontender, and there was a full range of motion with minimal 
discomfort of the forearm/wrist.  It was further noted that 
an X-ray of the veteran's forearm and elbow revealed no 
evidence of fracture.  The treatment plan called for 
continued use of Motrin, and also the use of a sling.  

In July 1997, the veteran was medically examined for VA 
purposes.  He reported suffering trauma to his left forearm 
without incurring a fracture, but noted that his arm had 
become extremely swollen and turned black and blue.  The 
veteran stated that his left arm had been placed in a hard-
cast splint, from the mid-fingers to the elbow, for 
approximately four weeks, and that he later underwent 
physical therapy in Mayport, Florida for two weeks.  In 
addition, the veteran stated that he was currently 
experiencing pain in the back of his forearm, and that he 
could not hold anything greater than 25 pounds for more than 
five minutes or his arm would fatigue and cramp up.  
Furthermore, the veteran denied any numbness or tingling in 
his left forearm/wrist, and he indicated that when driving 
long distances his arm would ache.  He also stated that he 
took no medication for any of the symptoms described, and had 
had no hospitalizations or treatment for his left 
forearm/wrist since separating from service.  

On further examination, the veteran was noted to have full 
range of motion in all his joints.  He was able to supinate 
his left forearm to 85 degrees, and pronate to 90 degrees.  
There was no swelling or incoordination of the left forearm, 
and it was reported as appearing normal.  The strength in the 
veteran's left wrist was noted as being slightly less than 
that of his right, 4/5 as compared to 5/5, with wrist flexion 
reported as 80 degrees and wrist extension as 90 degrees.  
Neurological testing revealed no numbness or tingling, and 
deep tendon reflexes were equal and active.  The examiner's 
diagnosis was severe contusion and ecchymosis of the left 
forearm and wrist, with fatigability and aching on prolonged 
use.  An associated X-ray revealed a normal bone density and 
no evidence of fracture.  

Later that month, in July 1997, the RO contacted the USS 
McInerney in an attempt to locate the veteran's service 
medical records.  The RO was informed that the records had 
been sent to the National Personnel Records Center in St. 
Louis.

In a September 1997 rating action, the RO denied the 
veteran's claim of service connection for a contusion of the 
left (minor) forearm/wrist.  The RO, in its decision, noted 
that service medical records had been unavailable for review, 
and that efforts to obtain the records from all potential 
sources had been unsuccessful.  Thereafter, in November 1997, 
the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals), in which he reported that he still 
experienced pain in his left arm in certain situations.  

In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  
Having not appointed an attorney or veterans service 
organization representative to speak on his behalf, he was 
assisted by a Veterans Benefits Counselor (VBC) employed by 
the RO.  The Board notes that the VBC's preparation and 
advocacy on behalf of the veteran were excellent.  Under 
questioning, the veteran reported that a wooden apparatus, 
attached to a supporting line, had struck him in the forearm 
when the supporting line had snapped.  With regard to his 
treatment, he stated that he was placed in a hard-plaster 
cast for four weeks, and later underwent physical therapy for 
three weeks, but stopped treatment because of his impending 
separation from active service.  The veteran also testified 
that he still experienced pain between the bone and muscle in 
the forearm itself, particularly when he attempted to grip 
objects.  He noted, in particular, that he had problems 
lifting heavy boxes at work, and that he could no longer 
water ski because he found it difficult to hold the tow line.  
In addition, the veteran testified that he had been unable to 
seek medical treatment for his left forearm, because of the 
difficulty getting time off from work.  He also reported 
taking Advil two to four times a week for pain.    

II.  Analysis

The veteran essentially contends that a contusion of the left 
(minor) forearm/wrist, suffered while on active service, 
remains painful and restricts his ability to hold objects.  
Therefore, the veteran believes his claimed disorder warrants 
disability compensation.  

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals, which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

After a review of the evidence of record, the Board finds the 
veteran's claim of service connection for a contusion of the 
left (minor) forearm/wrist is not well grounded.  In reaching 
this conclusion, we note that the trauma suffered by the 
veteran to his left forearm/wrist while on active service is 
not in dispute.  The medical records submitted substantiate 
the occurrence of the injury.  What has not been shown, 
however, is objective medical evidence of a current 
disability.  On VA examination in July 1997, the veteran was 
diagnosed with "severe contusion and ecchymosis of the left 
forearm and wrist, with fatigability and aching on prolonged 
use," based upon the veteran's medical history and his 
current complaints.  That examination report's objective 
findings, however, did not otherwise indicate that the 
veteran was physically limited or suffering from a 
disability.  Examination of the veteran's left forearm/wrist 
revealed a full range of motion, with no swelling or 
incoordination.  An associated X-ray was also negative for 
evidence of fracture.  The examiner noted that the veteran's 
forearm/wrist was normal.  In this regard, the Board notes 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the well-groundedness 
requirement of Grottveit, supra.  See Leshore v. Brown, 8 
Vet.App. 406 (1995).

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a service-related left 
forearm/wrist disability, our decision must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that competent 
medical evidence must establish that a current disability 
exists, and link that disability to a period of military 
service.  While the incurrence of an injury during service is 
not in dispute, no competent medical evidence has been 
presented reflecting that a current disability exists.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, Montgomery v. Brown, both supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony, because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997).

The Board additionally notes that the veteran's service 
medical records, besides those personal copies held and 
submitted by the veteran, were not available for review in 
deciding his appeal.  The veteran has testified that he 
received physical therapy treatment for his left 
forearm/wrist for three weeks in Mayport, Florida, and was 
forced to stop because he was soon to be separated from 
active service.  Otherwise, the veteran has not reported that 
his service medical records contain any other significant 
evidence relating to his claim.  We have no reason to doubt 
the veteran's contention that he received physical therapy 
treatment in service.  However, even with documentation of 
such treatment, our holding in the present case would not 
change, since the medical evidence of record would still fail 
to reflect that the veteran is suffering from a current 
disability.  Thus, we do not find the veteran has been unduly 
prejudiced by our deciding his appeal based on the available 
medical evidence, nor is a remand to attempt to locate the 
veteran's additional service medical records deemed warranted 
at this time.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical diagnosis of 
a current disability, and, in the absence of that element, 
the nexus issue does not even arise.  As the court has noted 
elsewhere, "in the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  Since the medical evidence does 
not currently show the presence of a left forearm/wrist 
disability, the Board concludes that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for that claimed disability, as 
imposed by 38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a contusion of the left (minor) forearm/wrist, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1997); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a contusion of the left (minor) forearm/wrist must be denied.  
See Epps v. Gober, supra.


ORDER

Entitlement to service connection for a contusion of the left 
(minor) forearm/wrist is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for a contusion of the left (minor) 
forearm/wrist is well grounded.  





- 22 -


